DETAILED ACTION
This office action is a response to a communication filed on 01/19/2021.
Claims 1-2 and 5-7 are currently amended.
Claims 1-7 are pending for this application.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-3, and 5-7 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.


Claims 1, 6 and 7, lines 6-8, 5-7, and 8-10 states “(i) is a respective, complete video containing a respective plurality of panoramic frame images of a scene containing one or more objects”.  Nowhere in the original specification are the underlined statements found. The specification in Paragraphs 0050 states: “The display apparatus 24 is, for example, a liquid crystal display, and displays images on the basis of video signals that the image display control apparatus 20 supplies. The display apparatus 24 may be a three-dimensional image display apparatus configured to display three- dimensionally viewable images that the image display control apparatus 20 supplies.”  The specification does not teaches complete video containing a respective plurality of panoramic frame images of a scene containing one or more objects. 
Dependent claims 2-5 are dependent from independent claim 1, and rejected under the same rationale.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim 

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: a delivery unit configured to…, a watching direction acquisition unit configured to…, in claim 1 and a bandwidth information acquisition unit configured to… in claim 4.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3 and 5-7 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Huang (US 2019/0387214).

With respect to claim 1, Huang discloses an image delivery apparatus comprising: 
a delivery unit configured to deliver a plurality of panoramic moving images to an image display control apparatus (¶0172, i.e. The video source server generates N panoramic video files 360Video#i (i=1, N) according to the numbers of the viewing angle, gesture and position of the user. As shown in FIG. 7, the video source server generates six panoramic video files 360VideoCubeFace#i (i=1, . . . , 6) in a non-uniform mapping manner based on regular hexahedral projection ), wherein each of the plurality of panoramic moving images: (i) is a respective, complete video containing a respective plurality of panoramic frame images of a scene containing one or more objects (¶0172, i.e. the video source server generates six panoramic video files 360VideoCubeFace#i (i=1, . . . , 6) in a non-uniform mapping manner based on regular hexahedral projection)  (ii) has a full displayable range of the scene (¶0171-¶0172, i.e. The video files related to the 360 (i.e. full displayable range ) video program and each panoramic video file has description information for a predetermined primary FOV, which includes a viewing direction of the primary FOV (a azimuthal angle and a pitch angle) and a field angle of the primary FOV (a horizontal field angle and a vertical field angle); and (iii) has a portion within the full displayable range that is 
a watching direction acquisition unit configured to acquire information regarding a watching direction of the user in the full displayable range (¶0172-¶0173, i.e. the video source server generates six panoramic video files 360 (i.e. full displayable range) VideoCubeFace#i (i=1, . . . , 6) in a non-uniform mapping manner based on regular hexahedral projection. Each panoramic video file has description information for a predetermined primary FOV, which includes a viewing direction of the primary FOV (a azimuthal angle and a pitch angle) and a field angle of the primary FOV (a horizontal field angle and a vertical field angle, and the viewing direction of the predetermined primary FOV of the panoramic video file 360VideoCubeFace#1 is (120, 30), and the field angle of the primary FOV is (240, 120)),


For claim 6, it is a method claim corresponding to the apparatus of claim 1. Therefore claim 6 is rejected under the same ground as claim 1. 

For claim 7, it is a non-transitory, computer readable storage medium claim corresponding to the apparatus of claim 1. Therefore claim 7 is rejected under the same ground as claim 1. 


With respect to claim 2, Huang discloses the image delivery apparatus according to claim 1, wherein the delivery unit delivers, to the image display control apparatus at one time , any one of the plurality of panoramic moving images including a plurality of first moving images different from each other in positions of portions displayable at a resolution of a predetermined reference or higher in the displayable range (Huang, ¶0089, i.e. , when the viewing angle of the user for viewing the panoramic video is changed, visual experience of an image quality in a switching process is guaranteed, thereby providing better video experience for the user as much as possible under a limited bandwidth, ¶0123-¶0125, i.e. When making the request to the server for acquiring the second panoramic video file or the auxiliary FOV video file of the first panoramic video file, a playback starting time point of the second panoramic video file or the auxiliary FOV video file of the first panoramic video file is carried in the request, and transmitting a panoramic video based on the FOV type supports requirements of multiple 

With respect to claim 3, Huang discloses the image delivery apparatus according to claim 2, wherein the portion of each of the plurality of first moving images is determined such that any position in the displayable range is displayable at the resolution of the predetermined reference or higher by any of the plurality of first moving images (Huang, ¶0190, i.e. the video source server pre-defines the viewing angle, gesture and position, in a spatial spherical coordinate system, of the user when the user watches the 360 video program and numbers the viewing angles from 1 to N, each of which corresponds to one viewing angle range. The video source server generates N panoramic video files 360Video#i(i=1 . . . N) according to the numbers of the viewing angle, gesture and position of the user. ), and 
the portion of each of the plurality of second moving images is determined such that any position in the displayable range is displayable at the resolution of the predetermined reference or higher by any of the plurality of second moving images (Huang, ¶0123-¶0125, i.e. When making the request to the server for acquiring the second panoramic video file or the auxiliary FOV video file of the first panoramic video file, a playback starting time point of the second panoramic video file or the auxiliary FOV video file of the first panoramic video file is carried in the request, and transmitting a 

With respect to claim 5, Huang discloses the image delivery apparatus according to claim 1, wherein at least one of the panoramic moving images has at least some of a range of whole sky as the full displayable range (Huang, ¶0190, i.e. the user when the user watches the 360 video program and numbers the viewing angles from 1 to N, each of which corresponds to one viewing angle range), and the one of the plurality of panoramic moving images that the image display control apparatus displays includes a field of view range corresponding to part of the full displayable range (Huang, ¶0170, i.e. the 360 (i.e. full displayable range) video FOV (i.e. field of view)  transmission involves video files for different viewing angles, see ¶0172).


Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Huang in view of Kurihara (US 2014/0298394).

With respect to claim 4, Huang discloses the image delivery apparatus according to claim 2, Huang teaches when making the request to the server for acquiring the second panoramic video file or the auxiliary FOV video file of the first panoramic video file, a playback starting time point of the second panoramic video file or the auxiliary FOV video file of the first panoramic video file is carried in the request, and transmitting a panoramic video based on the FOV type supports requirements of multiple 360-degree video transmission scenarios, see Table 5, wherein the video files having different resolutions at different FoV, see ¶0123-¶0125. Huang also teaches wherein the delivery unit selects the 

 However Huang remain silent on further comprising: a bandwidth information acquisition unit configured to acquire information regarding a communication bandwidth between the image delivery apparatus and the image display control apparatus, wherein the delivery unit selects the moving image that is the information regarding the communication bandwidth.

Kurihara discloses further comprising: a bandwidth information acquisition unit configured to acquire information regarding a communication bandwidth between the image delivery apparatus and the image display control apparatus (¶0059, “the client terminal 100 can estimate dynamically the bandwidth of the network 10 between the client terminal 100 and the moving image content server 2”, ¶0157, “a bandwidth deciding unit configured to decide a band allocated to each content item acquired by the content acquiring unit”), 
wherein the delivery unit selects the moving image that is the information regarding the communication bandwidth (¶0059, “the client terminal 100 can estimate dynamically the bandwidth of the network 10 between the client terminal 100 and the moving image content server 2 and can select content at a bit rate that is lower than the estimated value”).

Therefore, it would be obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Huang’s system with a communication bandwidth of Kurihara, in order to 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GOLAM MAHMUD whose telephone number is (571)270-0385.  The examiner can normally be reached on Mon-Fri 8.00-5.00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Bates can be reached on 5712723980.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/GOLAM MAHMUD/Examiner, Art Unit 2458                                                                                                                                                                                                        

/KEVIN T BATES/Supervisory Patent Examiner, Art Unit 2458